                                                                               20-SW-00095-LMC


                                       ATTACHMENT B
                                       (Items to be seized)
   1. Items to be seized include all records on the Target Telephones described in Attachment A
      that relate to violations of 21 U.S.C. § 841(a)(1) (possession of methamphetamine with
      intent to distribute), including:

           a.   Contact lists;
           b.   Calendars;
           c.   Incoming/outgoing/missed call logs;
           d.   Short message service (SMS) test messages;
           e.   Multimedia message service (MMS) text messages;
           f.   Emails stored on the phone;
           g.   Online account information;
           h.   Electronic records;
           i.   Images;
           j.   Video recordings;
           k.   Audio recordings; and
           l.   Internet history.

   2. Evidence of user attribution showing who used or owned the Target Telephones at the time
      the things described in this warrant were created, edited, or deleted, such as logs,
      phonebooks, saved usernames and passwords, documents, and browsing history.
        As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including
any form of computer or electronic storage (such as flash memory or other media that can store
data) and any photograph form.
        This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and technical
experts. Pursuant to this warrant, the IPD may deliver a complete copy of the seized or copied
electronic data to the custody and control of attorneys for the government and their support staff
for their independent review.




         Case 4:20-sw-00095-LMC Document 1-3 Filed 03/27/20 Page 1 of 1
